                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

JAMARA BRYANT                                           CIVIL ACTION NO. 18-0683

VERSUS                                                  JUDGE S. MAURICE HICKS, JR.

INTERNATIONAL BROTHERHOOD                               MAGISTRATE JUDGE HORNSBY
OF TEAMSTERS, LOCAL 568


                                MEMORANDUM RULING

       Before the Court is Motion for Summary Judgment filed by the defendant,

International Brotherhood of Teamsters, Local 568 (“Local 568”). See Record Document

12. Noting that this Motion is unopposed by pro se Plaintiff Jamara Bryant (“Bryant”), after

a review of the record, Local 568’s Motion is hereby GRANTED.

       Bryant was employed by United Parcel Service (“UPS”) as a driver. Local 568

represents UPS drivers in Shreveport, Louisiana, in connection with collective bargaining

agreements. On July 15, 2016, UPS terminated Bryant for dishonesty. Local 568 filed a

grievance on behalf of Bryant, alleging that UPS did not have just cause to discharge

Bryant. The grievance was heard and denied. At that point, there was nothing further that

Local 568 could do on behalf of Bryant.

       Bryant filed a charge of discrimination and retaliation against UPS with the Equal

Employment Opportunity Commission (“EEOC”). He also filed a charge of retaliation

against Local 568 with the EEOC. The EEOC dismissed both charges and gave Bryant

right to sue notices. On November 6, 2017, Bryant filed a pro se lawsuit against UPS but

never properly served UPS. Accordingly, on February 23, 2018, the court dismissed his

lawsuit against UPS. See Case No. 5:17-cv-1451, Document 9. Thereafter, Bryant filed
the instant pro se complaint against Local 568 on May 23, 2018, alleging that Local 568

retaliated against him. See Record Document 1. On August 28, 2018, Local 568 filed the

instant Motion for Summary Judgment. See Record Document 12.

       Summary judgment is proper pursuant to Rule 56 of the Federal Rules of Civil

Procedure when “there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Quality Infusion Care, Inc. v. Health Care Serv.

Corp., 628 F.3d 725, 728 (5th Cir. 2010). “Rule 56[(a)] mandates the entry of summary

judgment, after adequate time for discovery and upon motion, against a party who fails to

make a showing sufficient to establish the existence of an element essential to that party’s

case, and on which that party will bear the burden of proof at trial.” Celotex Corp. v.

Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548, 2553 (1986). Additionally, Local Rule 56.1

requires the moving party to file a statement of material facts as to which it contends there

is no genuine issue to be tried. All material facts set forth in the statement required to be

served by the moving party “will be deemed admitted, for purposes of the motion, unless

controverted as required by this rule.” Local Rule 56.2.

       The statutory text of the Title VII anti-retaliation provision, which is applicable to labor

organizations, provides, in full:

              It shall be an unlawful employment practice for an employer to
              discriminate against any of his employees or applicants for
              employment, for an employment agency, or joint
              labor-management committee controlling apprenticeship or
              other training or retraining, including on-the-job training
              programs, to discriminate against any individual, or for a labor
              organization to discriminate against any member thereof or
              applicant for membership, because he has opposed any
              practice made an unlawful employment practice by this
              subchapter, or because he has made a charge, testified,
              assisted, or participated in any manner in an investigation,

                                          Page 2 of 4
               proceeding, or hearing under this subchapter.

42 U.S.C. § 2000e–3(a). Retaliation claims are subject to the McDonnell Douglas burden-

shifting framework. See Hockman v. Westward Commc’ns, LLC, 407 F.3d 317, 330 (5th

Cir. 2004); McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-04, 93 S. Ct. 1817,

1824-25 (1973). “To establish a prima facie case of retaliation, the plaintiff must establish

that: (1) he participated in an activity protected by Title VII; (2) [the labor organization] took

an adverse employment action against him; and (3) a causal connection exists between

the protected activity and the adverse employment action.” McCoy v. City of Shreveport,

492 F.3d 551, 556–57 (5th Cir. 2007). If the plaintiff sets forth a prima facie case, the

burden then shifts to the labor organization to state a legitimate, non-retaliatory reason for

the adverse employment action. See Septimus v. Univ. of Houston, 399 F.3d 601, 607 (5th

Cir. 2005). If the labor organization meets that burden, the plaintiff must establish that

the”permissible reason is actually a pretext for retaliation.” Id. (citation omitted).

       Local 568 contends that Bryant failed to make out a prima facie case of retaliation,

or, in the alternative, that Bryant failed to show that Local 568’s actions were pretexts for

retaliation. Specifically, Local 568 asserts that it properly notified Bryant of all hearing

dates and that it did not make the termination decision and had no input into the decision.

Local 568 also notes that Bryant was properly notified of the Grievance Committee’s ruling

and that it does not have input into company decisions related to sick time or option days

for discharged employees. Thus, Local 568 accurately argues that there is no evidence

that it took any adverse action against Bryant. Local 568 further contends that even if

Bryant could show an adverse action, he could not show a causal connection between any

protected activity and the adverse action. Finally, Local 568 asserts that Bryant cannot

                                          Page 3 of 4
show that its actions were pretexts for retaliation.

       In lieu of opposing the Motion for Summary Judgment filed by the Defendant, Bryant

instead filed a letter wherein he states that he “will not move forward in [his] attempt to at

least try and recoup some of the things [he] lost. . . .” Record Document 14. He further

states that he is “waving [sic] all rights and future appeals going forward they can have it!”

Id.

       In light of the statements by Bryant in his letter and after review of the Motion for

Summary Judgment and the accurate legal arguments made therein as applied to the facts

before the court, IT IS ORDERED that the Motion for Summary Judgment (Record

Document 12) filed by Local 568 be and is hereby GRANTED and all claims by Bryant

against Local 568 are DISMISSED WITH PREJUDICE.

       A judgment consistent with the terms of the instant Memorandum Ruling shall issue

herewith.

       THUS DONE AND SIGNED, in Shreveport, Louisiana, this 4th day of January, 2019.




                                        Page 4 of 4
